Citation Nr: 0712619	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
head injury to include headaches and a neck injury.

2.  Entitlement to service connection for residuals of a head 
injury to include headaches and a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from October 1969 
through August 1973.  He also served in the Army from October 
1974 through July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The February 2005 Statement of the Case (SOC) included the 
issue of evaluation of bilateral hearing loss, currently 
evaluated as 0 percent disabling.  In the veteran's April 
2005 substantive appeal, he indicated that he only wished to 
perfect the appeal regarding the head injury claim.  As such, 
the hearing loss rating is not before the Board at this time.


FINDINGS OF FACT

1.  The veteran's claim to reopen service connection for 
residuals of a head injury, to include headaches and a neck 
injury was denied in October 2000, and an appeal was not 
perfected.

2.  An August 2005 statement from the veteran's VA treating 
physician was not of record at the time of the October 2000 
decision, and it addressed the notion of whether the veteran 
has disabling residuals from his in-service head injury.

3.  There is medical evidence of in-service head trauma, of 
current head and neck disabilities, and evidence that the 
current disabilities and in-service incident are related.
CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a head injury to include headaches and a neck injury; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2005); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2006).

2. The criteria for service connection for residuals of a 
head injury, to include headaches and a neck injury, are met.  
38 U.S.C.A. § 1110, 1131 (West 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence
The veteran is seeking to reopen his claim for service 
connection for residuals of a head injury in service, 
including headaches and a neck injury.  A claim that has been 
denied, and not appealed, will not be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  The veteran filed this claim in 
December 2002.  The same claim was previously denied in 
October 2000 and an appeal was not perfected at that time.  

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

In this case, the claim was originally denied in September 
1981, because there was no evidence of disabling residuals 
from the documented in-service head injury.  The veteran 
attempted to reopen the claim and was denied in December 1987 
and October 2000, before filing the claim that is now under 
appeal.  Since the October 2000 denial, which was not 
effectively appealed, relevant evidence has been added to the 
claims folder.  In particular, an August 2005 statement from 
the veteran's treating physician at the VA Medical Center in 
Decatur, Georgia, states that "it is clear that [the 
veteran's] headaches began while in the military" and "[h]e 
has been seen for medical treatment of headaches and neck 
pain since then."  This statement specifically addresses the 
notion of whether the veteran has disabling residuals from 
his in-service head injury thereby relating to an 
unestablished fact necessary to substantiate the claim, and 
because this evidence was not in the claims folder at the 
time of the last final appeal, it is both new and material to 
the claim.  Accordingly, the claim is reopened.  

Service Connection
The veteran is seeking service connection for residuals of an 
in-service head injury, including headaches and a neck 
injury.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

The veteran contends that he suffered head trauma in service 
and, as a result, currently suffers from headaches and a neck 
injury.  The service medical records show that in May 1980 
the veteran was struck in the head with the hatch of an 
armored personnel carrier.  He was treated at that time for a 
laceration to the head, held for observation, and then 
treated several times following the injury up until his July 
1981 discharge for headaches.  See service medical records 
dating from May 1980 through July 1981.  

Following service, the veteran has treated continuously with 
VA medical providers.  A January 1987 outpatient treatment 
note shows complaints of head and neck pain "since 1980."  
In April 1987, a doctor reported the veteran's history of 
head trauma and noted post-traumatic headaches.  In May 1987, 
an outpatient note again shows headaches since 1980.  Ten 
years later, in September 1997, a report shows a normal brain 
scan.  A July 2002 cervical spine x-ray revealed mild 
degenerative changes, but an otherwise normal examination.  
These cervical spine degenerative changes were confirmed in a 
December 2003 x-ray report.  This came following complaints 
of neck pain and headaches in November 2002 and April 2003.  
A normal CT study of the head was also taken in December 
2003.  

In August 2004, the veteran again complained of neck pain.  
At a follow up examination in January 2005, the veteran's 
physician, Dr. Rutledge, noted his degenerative disc disease 
of the neck and chronic headaches, but stated that she could 
not connect it to service.  At the veteran's July 2005 
hearing, the veteran requested a copy of relevant service 
medical records so that he could provide them to his doctor 
for review and for an updated opinion.  See July 2005 hearing 
transcript at page 5.  Following the hearing, the same VA 
physician, Dr. Rutledge, provided a statement.  The August 
2005 statement was based upon a review of the service medical 
records coupled with the veteran's VA treatment records.  The 
statement indicated that the veteran is currently treated for 
chronic headaches and neck pain, as is confirmed by a review 
of the records, summarized above.  The doctor stated that 
"it is clear that his headaches began while in the military 
after 


being hit in the head with the hatch of an APC...He has been 
seen for medical treatment of headaches and neck pain since 
then."

In summary, the evidence shows that the veteran has 
complained of neck pain since his injury in service and has 
evidence of degenerative changes in the cervical spine.  
There is also evidence of chronic headaches with complaints 
of headaches since the May 1980 in-service incident.  While 
the veteran's treating physician initially could not draw a 
nexus conclusion, after a review of the service medical 
records and post-service treatment records she submitted an 
unequivocal nexus opinion regarding the veteran's headaches 
and neck pain and their relationship to the may 1980 head 
injury.  Because there is evidence of an in-service incident, 
evidence of current head an neck disabilities, and evidence 
that the current disability and in-service incident are 
related, service connection is warranted under 38 C.F.R. 
§ 3.303.  The veteran's appeal is granted.

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head injury to include headaches and a neck injury.



Entitlement to service connection for residuals of a head 
injury, to include headaches and a neck injury, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


